—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered on or about November 25, 1997, which, insofar as appealed from, denied plaintiffs’ motion to strike defendant’s answer for failure to comply with plaintiffs’ notice of discovery, unanimously affirmed, without costs.
Given defendant’s compliance, albeit belated, with the preliminary conference order, which largely incorporated plaintiffs’ notice of discovery, it cannot be said that defendant’s failure to comply with plaintiffs’ discovery demands was willful and contumacious so as to warrant the drastic relief sought by plaintiffs on the motion. Concur — Sullivan, J. P., Milonas, Tom and Mazzarelli, JJ.